DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Election/Restriction response filed on 04/18/2022.  Claims 1-20 are pending.  Claims 1, 14, and 20 are independent.  Claims 12, 13, and 19 are withdrawn.
Election/Restrictions
Applicant's election with traverse of Species DA (Figures 7A-8D) for the distal portion of the delivery catheter and Species PA (Figures 15-17) for the prosthetic heart valve in the reply filed on 04/18/2022 is acknowledged.  The traversal is on the ground(s) the identified species are not mutually exclusive, such that the methods described with respect to Figures 8A-8D applies to each of the hydraulic embodiment, the biasing device of Figs 9A and 9B can be added to other species, and the valve support 1300  of Figures 22-44 is an embodiment of a valve support that can be used with anchoring member 1120 of Figures 15-17.  This is not found persuasive because the species election is directed to the embodiments of the distal portion of the delivery catheter and embodiments of the prosthetic heart valves, the biasing member in Species DA (Figures 7A-8D) is located in the handle as shown in Figure 8D, and the Species PA (Figures 15-17) of the prosthetic heart valve has a flared end and the flexible web covering the flare end whereas the prosthetic heart valve is substantially cylindrical without the tapered ends.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12, 13, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/18/2022.
Drawings/Specification
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s)/numeral(s) mentioned in the description: “143,” “140d,” and “158c.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s)/numeral(s) not mentioned in the description: “243,” “240d,” and “258c.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, 14, 15, 17, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,646,338. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 10,646,338 discloses all the limitations of 1-11, 14, 15, 17, and 18 of the instant application by reciting system for delivering a prosthetic heart valve device into a heart of a patient, the system comprising: an elongated catheter body; and a delivery capsule carried by the elongated catheter body and configured to move between a delivery state for holding the prosthetic heart valve device and a deployment state for at least partially deploying the prosthetic heart valve device, wherein the delivery capsule comprises: a first housing configured to contain at least a first portion of the prosthetic heart valve device; and a second housing slidably associated with a portion of the first housing, wherein the second housing is configured to contain a second portion of the prosthetic heart valve device, wherein, during a first deployment stage, the first housing moves in a distal direction with respect to the second housing to release the first portion of the prosthetic heart valve device from the delivery capsule, and wherein, during a second deployment stage, the second housing and the first housing together move in a distal direction to release the second portion of the prosthetic heart valve device from the delivery capsule.  The system recited in 1-20 of U.S. Patent No. 10,646,338 anticipate the method recited in claims 1-11, 14, 15, 17, and 18 of the instant application
Claim 16 and 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,646,338 in view of Morriss et al. (US Pub. No.: 2015/0142100).
Regarding claims 16 and 20, claim 2 of U.S. Patent No. 10,646,338 recites/discloses substantially all the limitations of the claims but fails to recite delivering the delivery capsule across an atrial septum of the heart to a left atrium.  However, Morriss teaches, in the same field of endeavor, a number of methods of delivery a prosthetic heart valves including a method of delivering a delivery capsule (20, Figs. 46 and 48) across an atrial septum of the heart to a left atrium (Figs. 47A-48B).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to try to modify the claimed invention recited in claim 2 of U.S. Patent No. 10,646,338 to include delivering the delivery capsule across an atrial septum of the heart to a left atrium from a finite number of ways to access the heart to properly and/or successfully deliver the prosthetic heart valve.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20020045929 A1	Diaz, Juan-Carlos discloses a vascular implant delivery system and method of using hydraulic pressure to move a sheath to deploy an implant.
US 20050004553 A1	Douk, Nareak discloses a telescopic sheath catheter for deploying medical devices
US 20150289971 A1	Costello; Declan et al. discloses a prosthetic heart valve delivery system and method comprising using a delivery capsule for containing and delivering a prosthetic heart valve.
US 9271855 B2	Green; Michael L. et al. a vascular implant delivery system and method of using hydraulic pressure to move a sheath to deploy an implant.
US 20180110622 A1	GREGG; Peter et al. discloses a prosthetic heart valve delivery system and method comprising positioning a delivery capsule over a prosthetic heart valve, wherein the delivery capsule comprises a first housing and a second housing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/            Primary Examiner, Art Unit 3771